Citation Nr: 1546379	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  10-14 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1977 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran appealed this decision to the Board, who remanded the claim in January 2014 for further development, in order to obtain outstanding treatment records from the VA and the National Personnel Records Center (NPRC), provide the Veteran with an examination for the Veteran's claimed right wrist condition, and ask the Veteran if he is interested in testifying at an RO hearing.  In December 2014 the Board denied the Veteran's claim for an increased rating.

The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in an August 2015 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion) and remanded the matter to the Board for development consistent with the Joint Motion.

The Veteran testified at a videoconference hearing in November 2013 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.





FINDING OF FACT

Throughout the appeal period, the Veteran's residuals of a left wrist fracture were productive of degenerative joint disease with painful motion and a limited range of motion, without incapacitating exacerbations or ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residuals of a left wrist fracture have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5215 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Prior to initial adjudication, a letter dated in August 2006 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disability have been obtained. 

A VA examination adequate for adjudication purposes was provided to the Veteran in connection with his claim.  The examination is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the examiner described his left wrist disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran testified at a hearing in November 2013.  The hearing focused on the elements necessary to substantiate an increased rating claim and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show increased severity of his symptoms.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

The RO also substantially complied with the Board's remand directives from its earlier decision.  The Board remanded the Veteran's claim in January 2014, directing the RO to obtain outstanding treatment records from the VA and the NPRC, schedule the Veteran for an examination regarding his service connection claim for a right wrist disability, and ask the Veteran if he would like an RO hearing.  In February 2014, the RO obtained the Veteran's records from the NPRC, and requested the Veteran's complete medical and dental record.  In response to the request, the RO was informed that all available records had been mailed.  Also in February 2014, the Veteran underwent a VA examination of both the right and left wrists.  The examination was adequate for adjudication purposes, as described above.  Finally, the Veteran was contacted by the RO both in February and April 2014, and both times declined the opportunity for another hearing.  The Board finds that, through these actions, the RO substantially complied with the remand directives of the previous Board decision.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Increased Rating for Residuals of a Left Wrist Fracture

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected left wrist disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5215.  See 38 C.F.R. § 4.27 (2014).  The hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5299 is used to identify musculoskeletal disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  Diagnostic Code 5215 provides for the assignment of a 10 percent disability rating with dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  The Board notes that the 10 percent rating is the maximum rating provided under Diagnostic Code 5215.

The Board additionally notes that Diagnostic Code 5214, the only other diagnostic code which specifically references the wrist, is not appropriate for application in this case because there is no evidence of ankylosis in the record.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Although the Veteran has a limited range of motion of the wrist, the medical evidence of record fails to demonstrate the presence of ankylosis. 

The evidence of record indicates that the Veteran has been diagnosed with degenerative joint disease of the left wrist.  In June 2007, the Veteran underwent a VA examination.  The examiner noted that the Veteran had no tenderness to palpation, swelling, or deformities in his left wrist.  The left wrist had dorsiflexion of 60 degrees, palmar flexion of 50 degrees, radial deviation of 20 degrees, and ulnar deviation of 40 degrees.  The examiner noted the veteran had no pain, weakness, fatigability, decreased endurance, or incoordination, nor did he have pain with repetitive motion.  He also stated that it would be speculative for him to opine further on range of motion, fatigability, incoordination, pain, or flare-ups.  An x-ray from that examination showed narrowing with degenerative changes seen at the first carpometacarpal joint, and what appeared to be old fracture fragments near the first metacarpal phalangeal joint of the left hand.

In several competent, credible lay statements between August 2006 and March 2010, the Veteran opined that the pain from his left wrist was unbearable and caused him to wake up periodically during the night, two to three nights per week.  He noted that he could not lift anything heavier than a pound with his left hand, which caused serious lifestyle difficulties, including an inability to pick up his granddaughter.  The Veteran stated both in the lay statements and in his competent, credible testimony at his November 2013 hearing that he had to take pain medication just to sleep, sometimes exceeding the daily dosage on the bottle of Advil.  At his hearing he also testified that he originally had a home improvement company but could not work there anymore because he could not lift the materials.

In July 2010 treatment records, a VA doctor noted that the Veteran was "plagued by [left] wrist pain," and that his wrist was nontender, but had decreased strength and sensation.

At a February 2014 VA examination, the examiner diagnosed the Veteran with a fracture of the left wrist, and degenerative joint disease.  The examiner also noted that the Veteran claimed flare-ups that significantly impacted the functional ability of his wrist due to increased pain, fatigability and reduced range of motion during the flare-up, for which he must stop and rest his wrist.  No flare-ups occurred during the examination, however, so the examiner stated that he could not determine lost range of motion during a flare-up or loss of range of motion when the joint was used repeatedly over a period of time in normal function, without resorting to speculation.  The examiner did observe that the Veteran's dorsiflexion was 50 degrees with painful motion at 30 degrees, and that his palmar flexion was 60 degrees with painful motion at 45 degrees.  The examiner opined that the left wrist underwent repetitive use testing, and that the wrist had functional loss and/or functional impairment after repetitive use, including less movement than normal, weakened movement, and pain on movement. The wrist also had localized tenderness or pain upon palpation of the joints and soft tissue, and its muscle strength on flexion was 3/5 and on extension was 4/5.  The examiner specifically stated that the Veteran did not have ankylosis.  Images taken during the examination showed degenerative joint disease at the first carpometacarpal articulation with joint space narrowing, sclerosis, osteophytes, and subchondral cysts; prominent degenerative changes at third metacarpophalangeal joint; and no fractures or other acute abnormalities.

As noted in the Veteran's June 2007 rating decision, the Board awarded a 10 percent evaluation for the Veteran's left wrist disability under Diagnostic Code 5215, the maximum allowed under that Diagnostic Code.  The Board acknowledged that the Veteran did not meet the requirements for a compensable rating under Diagnostic Code 5215 as premised upon limitation of motion, but rated the wrist under that Diagnostic Code to rate it in a manner "analogous to a disability in which not only the functions affected, but anatomical localization and symptoms, are closely related."

The Board has considered whether an increased disability rating is warranted for the Veteran's left wrist disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran demonstrates functional loss due to his left wrist disability, if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  A 10 percent disability rating is the maximum rating allowable under Diagnostic Code 5215.

The Board must also consider other potentially applicable Diagnostic Codes.  Because the Veteran has degenerative joint disease, he could potentially be rated under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis is established by X-ray findings, and will be rated on the basis of limitation of motion.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted when there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted under Diagnostic Code 5003 where there is x-ray evidence of the involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2015).  

Under Diagnostic Code 5003, the Veteran would be eligible for a 10 percent rating, based on his diagnosis of degenerative joint disease established by x-ray and objective evidence of limitation of motion.  However, the Veteran does not assert, and the medical evidence does not show, that the Veteran suffers from incapacitating exacerbations.  While the record does show that the Veteran suffers from occasional flare-ups, these are contemplated by the DeLuca criteria and do not represent complete incapacitation.  Therefore, the Veteran would not be warranted a 20 percent rating, but would only be eligible to be rated at 10 percent.  Thus, Diagnostic Code 5003 is not more favorable to the Veteran.  Separate disability ratings are not permitted under Diagnostic Codes 5003 and 5215, as they both contemplate limitation of motion; therefore, the Veteran cannot receive 10 percent ratings from each.  Since the Veteran qualifies for a 10 percent rating but no higher under each Diagnostic Code, the Veteran continues to be eligible only for a 10 percent rating.

While higher disability ratings are contemplated for ankylosis of the wrist under Diagnostic Code 5214, the evidence does not show that the Veteran's left wrist has been manifested by symptoms consistent with ankylosis at any time during the course of the appeal; the Veteran's examiners explicitly noted that he did not have ankylosis.  Additionally, even with consideration of factors such as pain, weakness, and loss of range of motion, the symptomatology manifested by the Veteran's left wrist disability does not more closely approximate ankylosis.  In this case, the objective evidence has shown that the Veteran has maintained motion in his left wrist throughout the course of the period under consideration.  The Board concludes that a higher rating based on ankylosis or a close approximation thereof is not warranted.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 10 percent for his left wrist disability.

III. Extraschedular Evaluation

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's left wrist disability are contemplated by the schedular criteria set forth in Diagnostic Code 5215.  Though the Veteran's wrist condition is rated by analogy to Diagnostic Code 5215, the criteria contemplated under Diagnostic Code 5215 are varying degrees of limitation of motion, and the criteria contemplated under Diagnostic Code 5003, under which the Veteran could equally be rated, contemplate limitation of motion, painful movement, and a diagnosis of arthritis or degenerative joint disease based on x-ray.    The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected left wrist disability, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  The Veteran describes being unable to lift more than one pound, and being awakened in the night by pain, but pain and limitation of use are contemplated under the schedular criteria.  Furthermore, the Veteran's claimed symptom of decreased strength is contemplated, along with limitation of motion and painful movement, under the criteria for functional loss, and contemplated by Diagnostic Code 5215.  See 38 C.F.R. § 4.40 and § 4.45.  

The Veteran's treatment records also contain a single reference to decreased sensation in the left wrist, in July 2010.  There are no other references to decreased sensation in the Veteran's left wrist, including at his most recent VA examination.  The February 2014 examination noted that the Veteran "deal[t] with discomfort during the day."  The examiner also noted that the Veteran had functional loss in the form of less movement than normal, weakened movement, and pain on movement, and noted localized pain and tenderness on palpation of the joints and soft tissue of the left wrist.  In response to a question asking whether the Veteran had any other pertinent physical findings, complications, condition, signs, or symptoms related to the left wrist fracture, the examiner answered "no." Because the reference to decreased sensation occurred only once in the Veteran's treatment record, and because the VA examiner indicated that at the time of his examination the Veteran had no additional physical limitations, the Board finds that the July 2010 decreased sensation in the wrist was an acute and transitory event which was not representative of the Veteran's overall level of disability.

The Veteran does not assert any sleep disorder as a result of frequently waking due to pain, and the Board does not see one reflected in the evidence.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the Veteran has not asserted, and the evidence does not show, that the Veteran's disability has caused unemployability.  Though the Veteran testified at his November 2013 hearing that his wrist condition caused him to move from home improvement to a job answering phones, at a significant pay cut, the Veteran did not assert that his condition prevented him from working altogether.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to a disability rating in excess of 10 percent for residuals of a left wrist fracture is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


